          Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


     BCS SOFTWARE, LLC,

                Plaintiff                             Case No. 6:19-cv-00482


                v.                                    JURY TRIAL DEMANDED


     ACLARA TECHNOLOGIES LLC,

                Defendant


                     COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby asserts the following

 claims for patent infringement against Aclara Technologies, Inc. (“Defendant or

 “Aclara”), and alleges, on information and belief, as follows:

                                      THE PARTIES

1.      BCS Software, LLC is a limited liability company organized and existing under

the laws of the State of Texas with its principal place of business in Austin, Texas.

2.      Aclara Technologies LLC is a limited liability company organized and existing

under the laws of the State of Ohio having a principal place of business at 77 Westport

Plaza, Suite 500, St. Louis, Missouri, 61346.

                             JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.      Defendant has committed acts of infringement in this judicial district.
         Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 2 of 13



5.     On information and belief, Defendant has a regular and established place of

business in this judicial district.

6.     On information and belief, the Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in the

state of Texas, has conducted business in the state of Texas, and/or has engaged in

continuous and systematic activities in the state of Texas.

7.     On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in the

Western District of Texas.

8.     Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

                                 NOTICE OF BCS’ PATENTS

9.     BCS is owner by assignment of U.S. Patent No. 6,240,421 entitled “System, software and

apparatus for organizing, storing and retrieving information from a computer database.”

https://patents.google.com/patent/US6240421B1/en?oq=6240421 .

10.    BCS is owner by assignment of U.S. Patent No. 6,421,821 entitled “Flow chart-based

programming        method        and       system       for         object-oriented    languages.”

https://patents.google.com/patent/US6421821B1/en?oq=6421821 .

11.    BCS is owner by assignment of U.S. Patent No. 6,438,535 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to repair

and          to          maintain           product           and            system         units.”

https://patents.google.com/patent/US6438535B1/en?oq=6438535 .




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 2
         Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 3 of 13



12.    BCS is owner by assignment of U.S. Patent No. 6,658,377 entitled “Method and system

for text analysis based on the tagging, processing, and/or reformatting of the input text.”

https://patents.google.com/patent/US6658377B1/en?oq=6658377 .

13.    BCS is owner by assignment of U.S. Patent No. 6,662,179 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to repair

and          to          maintain           product          and           system           units.”

https://patents.google.com/patent/US6662179B2/en?oq=6662179 .

14.    BCS is owner by assignment of U.S. Patent No. 6,895,502 entitled “Method and system

for securely displaying and confirming request to perform operation on host computer.”

https://patents.google.com/patent/US6895502B1/en?oq=6895502 .

15.    BCS is owner by assignment of U.S. Patent No. 7,200,760 entitled “System for persistently

encrypting critical software data to control the operation of an executable software program.”

https://patents.google.com/patent/US7200760B2/en?oq=7200760

16.    BCS is owner by assignment of U.S. Patent No. 7,302,612 entitled “High level operational

support system.” https://patents.google.com/patent/US7302612B2/en?oq=7302612 .

17.    BCS is owner by assignment of U.S. Patent No. 7,533,301 entitled “High level operational

support system.”https://patents.google.com/patent/US7533301B2/en?oq=7533301 .

18.    BCS is owner by assignment of U.S. Patent No. 7,730,129 entitled “Collaborative

communication                                                                          platforms.”

https://patents.google.com/patent/US7730129B2/en?oq=7730129 .

19.    BCS is owner by assignment of U.S. Patent No. 7,774,296 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to repair




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 3
           Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 4 of 13



and            to          maintain            product             and           system       units.”

https://patents.google.com/patent/US7774296B2/en?oq=7774296 .

20.      BCS is owner by assignment of U.S. Patent No. 7,840,893 entitled “Display and

manipulation             of             web               page-based            search      results.”

https://patents.google.com/patent/US7840893B2/en?oq=7840893 .

21.      BCS is owner by assignment of U.S. Patent No. 7,890,809 entitled “High level operational

support system.” https://patents.google.com/patent/US7890809B2/en?oq=7890809 .

22.      BCS is owner by assignment of U.S. Patent No. 7,895,282 entitled “Internal electronic mail

system               and                 method                 for              the          same.”

https://patents.google.com/patent/US7895282B1/en?oq=7895282 .”

23.      BCS is owner by assignment of U.S. Patent No. 7,996,464 entitled “Method and system

for                  providing                        a                  user             directory.”

https://patents.google.com/patent/US7996464B1/en?oq=7996464.

24.      BCS is owner by assignment of U.S. Patent No. 7,996,469 entitled “Method and system

for                  sharing                    files                    over             networks.”

https://patents.google.com/patent/US7996469B1/en?oq=7996469 .

25.      BCS is owner by assignment of U.S. Patent No. 8,171,081 entitled “Internal electronic mail

within               a                collaborative               communication             system.”

https://patents.google.com/patent/US8171081B1/en?oq=8171081 .

26.      BCS is owner by assignment of U.S. Patent No. 8,176,123 entitled “Collaborative

communication                                                                             platforms.”

https://patents.google.com/patent/US8176123B1/en?oq=8176123 .




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 4
          Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 5 of 13



27.     BCS is owner by assignment of U.S. Patent No. 8,285,788 entitled “Techniques for sharing

files           within          a                collaborative        communication           system.”

https://patents.google.com/patent/US8285788B1/en?oq=8285788 .

28.     BCS is owner by assignment of U.S. Patent No. 8,554,838 entitled “Collaborative

communication                                                                               platforms.”

https://patents.google.com/patent/US8554838B1/en?oq=8554838 .

29.     BCS is owner by assignment of U.S. Patent No. 8,819,120 entitled “Method and system

for                                         group                                     communications.”

https://patents.google.com/patent/US8819120B1/en?oq=8819120 .

30.     BCS is owner by assignment of U.S. Patent No. 8,984,063 entitled “Techniques for

providing   a    user    directory    for    communication       within   a   communication   system.”

https://patents.google.com/patent/US8984063B1/en?oq=8984063 .

31.     BCS is owner by assignment of U.S. Patent No. 9,396,456 entitled “Method and system

for       forming         groups            in        collaborative       communication       system.”

https://patents.google.com/patent/US9396456B1/en?oq=9396456 .

32.     Defendant, at least by the date of this Complaint, is on notice of the above patents owned

by BCS.

                                     U.S. PATENT NO. 7,890,809

33.     BCS is the owner, by assignment, of U.S. Patent No. 7,890,809 (“the ’809 Patent”),

entitled HIGH LEVEL OPERATIONAL SUPPORT SYSTEM, which issued on February

15, 2011. A copy of the ’809 Patent is attached as Exhibit PX-809.

34.     The ’809 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.



COMPLAINT FOR PATENT INFRINGEMENT                                                             PAGE | 5
         Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 6 of 13



35.    The ’809 Patent was invented by Messrs. Blaine Nye and David Sze Hong.

36.    The priority date for the ’809 Patent is at least May 1, 2003.

37.    The expiration date of the ’809 Patent is August 21, 2023.

38.    The ’809 Patent has been referenced by 18 United States Patents, United States

Patent Applications and foreign patents.

39.    The ’809 Patent was examined by United States Patent Examiner Joshua Lohn.

During the examination of the ’809 Patent, the United States Patent Examiner searched

for prior art in the following US Classifications: 714/38, 714/47, 719/320.

40.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 6,748,555 to

Teegan et al as one of the most relevant prior art references found during the search.

41.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 6,862,698 to

Shyu as one of the most relevant prior art references found during the search.

42.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 7,003,560 to

Mullen et al as one of the most relevant prior art references found during the search.

43.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 7,100,195 to

Underwood as one of the most relevant prior art references found during the search.

44.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 6
          Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 7 of 13



2003/0037288 by Harper et al as one of the most relevant prior art references found

during the search.

45.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2003/0204791 by Helgren et al as one of the most relevant prior art references found

during the search.

46.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2004/0073566 by Trivedi as one of the most relevant prior art references found during

the search.

47.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2004/0088401 by Tripathi et al as one of the most relevant prior art references found

during the search.

48.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2005/0044535 by Coppert as one of the most relevant prior art references found during

the search.

49.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

6,748,555 by Shyu as one of the most relevant prior art references found during the

search.

50.   The ’809 Patent relates to:



COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 7
         Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 8 of 13



       A high level Operational Support System (OSS) framework provides the
       infrastructure and analytical system to enable all applications and systems
       to be managed dynamically at runtime regardless of platform or
       programming technology. Applications are automatically discovered and
       managed. Java applications have the additional advantage of auto-
       inspection (through reflection) to determine their manageability. Resources
       belonging to application instances are associated and managed with that
       application instance. This provides operators the ability to not only manage
       an application, but its distributed components as well. They are presented
       as belonging to a single application instance node that can be monitored,
       analyzed, and managed. The OSS framework provides the platform-
       independent infrastructure that heterogeneous applications require to be
       monitored, controlled, analyzed and managed at runtime. New and legacy
       applications written in C++ or Java are viewed and manipulated identically
       with zero coupling between the applications themselves and the tools that
       scrutinize them.

’809 Patent (Abstract).




Id. (Figure 1).



COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 8
         Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 9 of 13



51.    The field of the invention is to improvements in “wireless communication carriers.

More particularly, it relates to operational support system (OSS), application/systems

management, and network management.” Id., col. 1:17-20.

52.    As disclosed in the ’809 Patent, “[m]any network management technologies exist

that allow operators to manage applications and devices at runtime. For instance, SNMP,

TL1 and JMX each attempt to provide operators with the ability to manipulate and affect

change at runtime.” Id., col. 1:22-26.

53.    As disclosed in the ’809 Patent, “[t]he fundamental of each is similar. It is to

manipulate the objects of an application through messaging.” Id., col. 1:26-27.

54.    As disclosed in the ’809 Patent, “SNMP is the standard basic management service

for networks that operate in TCP/IP environments. It is intended primarily to operate

well-defined devices easily and does so quite successfully. However, it is limited to the

querying and updating of variables.” Id., col. 1:28-32.

55.    As disclosed in the ’809 Patent, “Transaction Language 1 (TL1) is a set of ASCII-

based instructions, or ‘messages,’ that an operations support system (OSS) uses to

manage a network element (NE) and its resources. Id., col. 1:32-35.

56.    As disclosed in the ’809 Patent, “JMX is a Java centric technology that permits the

total management of objects: not only the manipulation of fields, but also the execution

of object operations. It is designed to take advantage of the Java language to allow for

the discovery and manipulation of new or legacy applications or devices.” Id., col. 1:35-

40.

57.    As disclosed in the ’809 Patent, “Operational Support for enterprise applications

is currently realized using a variety of technologies and distinct, separate services. For



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 9
        Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 10 of 13



instance, network management protocols (SNMP, JMX, TL1, etc.) provide runtime

configuration and some provide operation invocation, but these technologies are not

necessarily geared toward applications.” Id., col. 1:40-45.

58.    As disclosed in the ’809 Patent, “[s]ome are language specific (e.g., JMX) and

require language agnostic bridging mechanisms that must be implemented, configured

and maintained. SNMP is generic (e.g., TL1 and SNMP) and very simple in nature, but

it requires application developers to implement solutions to common OSS tasks on top of

SNMP. Id., col. 1:46-51.

59.    As disclosed in the ’809 Patent, “TL1 is also ASCII based and generic. However,

while it is very flexible and powerful, it is another language that must be mastered, and

it's nature is command line based. As a result, it is not intuitively based in presentation

layer tools. While all the technologies have their respective benefits, they do not provide

direct means of providing higher level OSS functionality. Conventionally, applications

are monitored, analyzed and managed at runtime.” Id., col. 1:52-59.

60.    As disclosed in the ’809 Patent, one or more claims “provid[e] a high level

operational support system framework comprises monitoring a health of a plurality of

applications. The health of the plurality of applications is assessed, and the health of the

plurality of applications is analyzed, whereby each of the plurality of applications are

managed dynamically at runtime regardless of a platform of each of the plurality of

applications.” Id., col. 1:64–2:3.

61.    Consequently, the ’809 Patent improves the computer functionality itself and

represents a technological improvement to the operation of computers.




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 10
           Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 11 of 13



                              DEFENDANT’S PRODUCTS

62.    Upon information and belief, Defendant makes, uses, imports, sells, and/or offers

for sale the AclaraONE software product, which is described by the Aclara website

(www.aclara.com). and is exemplified by the following references:

           https://www.elp.com/articles/2019/02/aclara-showcases-smart-infrastructure-
            solutions-at-distributech-2019.html (“REF1”);

           https://www.aclara.com/products-and-services/aclaraONE-
            software/distribution-operations/ (“REF2”);

           https://www.aclara.com/products-and-services/aclaraONE-software/sensors-
            and-analytics/ (“REF3”);

           https://www.aclaraconnect.com/agenda/aclaraone-system-health-checks/
            (“REF4”); and

           https://www.aclara.com/wp-content/uploads/2018/08/AclaraONE-Software-
            Solutions-One-Network-for-Everyone.pdf (“REF5”).

63.    The information contained in References REF1-REF5 is incorporated by

reference as if set forth fully herein.

64.    The information contained in reference REF1 accurately describes the operation

and functionality of the AclaraONE software product.

65.    The information contained in reference REF2 accurately describes the operation

and functionality of the AclaraONE software product.

66.    The information contained in reference REF3 accurately describes the operation

and functionality of the AclaraONE software product.

67.    The information contained in reference REF4 accurately describes the operation

and functionality of the AclaraONE software product.




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 11
        Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 12 of 13



68.    The information contained in reference REF5 accurately describes the operation

and functionality of the AclaraONE software product.

                                     COUNT I
                     (Infringement of U.S. Patent No. 7,890,809)

69.    BCS incorporates the above paragraphs by reference.

70.    Aclara has been on notice of the ’809 Patent at least as early as the date it received

service of this complaint.

71.    Upon information and belief, Aclara has infringed and continues to infringe one

or more claims, including Claim 1, of the ’809 Patent by making, using, importing, selling,

and/or, offering for sale the AclaraONE software product.

72.    Defendant, with knowledge of the ’809 Patent, infringes the ’809 Patent by

inducing others to infringe the ’706 Patent. In particular, Defendant intends to induce

its customers to infringe the ’809 Patent by encouraging its customers to use the

AclaraONE software product.

73.    Defendant also induces others, including its customers, to infringe the ’809 Patent

by providing technical support for the use of the AclaraONE software product.

74.    Upon information and belief, at all times Defendant owns and controls the

operation of the AclaraONE software product in accordance with an end user license

agreement.

75.    The AclaraOne software product provides a method of providing a high level

support framework by monitoring from a physical server a health of a plurality of client

applications and a health of said plurality of client applications' distributed components,

using a common monitoring protocol, said monitoring being independent of a

programming technology of said plurality of client applications and respective distributed

COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 12
        Case 6:19-cv-00482-ADA Document 1 Filed 08/22/19 Page 13 of 13



components, by assessing said health of said plurality of client applications and said

respective distributed components, and by associating said health of said plurality of

client applications and said respective distributed components as belonging to a single

application node.

76.   BCS has been damaged by Defendant’s infringement of the ’809 Patent.

                                PRAYER FOR RELIEF

      WHEREFORE, BCS respectfully requests the Court enter judgment against

Defendant:

      1.     declaring that the Aclara has infringed the ’809 Patent;

      2.     awarding BCS its damages suffered as a result of Aclara’s infringement of

             the ’809 Patent;

      3.     awarding BCS its costs, attorneys’ fees, expenses, and interest; and

      4.     granting BCS such further relief as the Court finds appropriate.

                                  JURY DEMAND

      BCS demands trial by jury, Under Fed. R. Civ. P. 38.

Dated: August 22, 2019                         Respectfully Submitted

                                               /s/ Raymond W. Mort, III
                                               Raymond W. Mort, III
                                               Texas State Bar No. 00791308
                                               raymort@austinlaw.com

                                               THE MORT LAW FIRM, PLLC
                                               100 Congress Ave, Suite 2000
                                               Austin, Texas 78701
                                               Tel/Fax: (512) 865-7950

                                               ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 13
